 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 9,
2016, by and between HPIL Holding, a Nevada corporation, with headquarters
located at 3738 Coach Cove, Sanford, MI 48657 (the “Company”), and GPL Ventures
LLC, a Delaware limited liability company, with its address at One Penn Plaza,
Suite 6196, New York, NY 10119 (the “Buyer”).

 

WHEREAS:

 

A.        Buyer desires to purchase and the Company desires to issue and sell,
upon the terms and conditions set forth in this Agreement up to Five Million Six
Hundred Thousand Dollars ($5,600,000.00) of the Company’s common stock (the
“Securities” or “Shares”), $0.0001 par value per share, of the Company (the
“Common Stock”), upon the terms and subject to the limitations and conditions
set forth in this Agreement.

 

B.        The Buyer wishes to purchase, upon the terms and conditions stated in
this Agreement, such principal amount of Securities as is set forth immediately
below its name on the signature pages hereto; and

 

NOW THEREFORE, the Company and the Buyer severally (and not jointly) hereby
agree as follows:

 

1.         Purchase and Sale of Securities.

 

            a.         Purchase of Securities, Draw Down.  During the term of
this Agreement, the Company may request a “Draw Down”, whereby the Company shall
deliver to Buyer written notice (a “Draw Down Notice”) to purchase shares of
common stock for a certain dollar amount (a “Draw Down Amount”).  In no event
may any Draw Down Amount be in an amount that would reasonably be expected
result in the beneficial ownership of more than 9.99% of the outstanding stock
of the Company by Buyer.  The date on which the Company delivers a Draw Down
Notice shall be known as a “Draw Down Notice Date.”  Notwithstanding any
provision to the contrary, the Company shall in no event be required to draw
down the entire amount available under this Agreement.

 

            b.         Maximum Draw Down.  With respect to each Draw Down
Notice, the maximum Draw Down Amount shall be equal to the lesser of (i) One
Hundred Seventy-Five Thousand Dollars ($175,000.00) or (ii) 200% of the average
daily trading volume for the ten (10) days on which the Shares are tradable for
any period on the OTC MARKETS, or on the principal securities exchange or other
securities market on which the Shares are then being traded (each a “Trading
Day”) immediately preceding the Draw Down Notice Date, multiplied by the lowest
trading price for the Company’s common stock over the ten (10) Trading Days
immediately preceding the Draw Down Notice Date.  In no event, shall the Company
request a draw down less than $100,000.00.

 

c.         Draw Down Request Intervals.  The Company may deliver its first Draw
Down Notice to Buyer ten (10) Trading Days from the effectiveness of the
Company’s S-1 Registration Statement, by which it shall register all shares
underlying this Agreement.  All subsequent Draw Down Notices may be submitted to
Buyer no sooner than the later of one (1) day after the end of the Valuation
Period from the preceding Draw Down Notice.

Page 1 of 37

--------------------------------------------------------------------------------

 

 

 

            d.         Form of Payment, Purchase Price.  The purchase price per
Share for each Draw Down Notice shall be equal to 80% of the lowest trading
price (or if there are no recorded trades, the lowest closing price) during the
Valuation Period.  On the date that a Draw Down Notice is delivered to Buyer,
the Company shall deliver an estimated amount of shares to Buyer’s brokerage
account equal to the Draw Down Amount indicated in the Draw Down Notice divided
by 80% of the lowest trading price (or if there are no recorded trades, the
lowest closing price) in the ten (10) Trading Days immediately prior to the date
of the Draw Down Notice (the “Estimated Shares”).  Upon deposit of the Estimated
Shares to Buyer’s brokerage account, Buyer shall deliver to Company immediately
available funds in the amount of the Draw Down Amount in accordance with
Company’s instructions.

 

            e.         Valuation Period, Issuance of Additional Shares.  The
“Valuation Period” shall mean ten (10) Trading Days, commencing on the first
(1st) Trading Day following delivery and clearing of the Draw Down Shares in
Buyer’s brokerage account.  If at the end of any Valuation Period, the number of
Estimated Shares delivered is greater than the shares issuable pursuant to a
Draw Down Notice, the Buyer shall return to the Company the difference between
the Estimated Shares and the actual number of shares issuable pursuant to the
Draw Down Notice.  If at the end of any Valuation Period, the number of
Estimated Shares delivered is less than the shares issuable pursuant to a Draw
Down Notice, then the Company shall issue additional shares to Buyer equal to
the difference.

 

            f.          Commitment Fee.  Upon the execution of this Agreement,
the Company shall issue to Buyer a Commitment Fee in the form of a Convertible
Promissory Note in the amount of Two Hundred Fifty Thousand Dollars
($250,000.00), (the “Note Commitment”).  For the avoidance of doubt, the
Commitment Note shall be fully earned as of the Closing Date, regardless of
whether any Draw Downs are issued by the Company or settled hereunder.

 

            g.         Closing Date.  The initial Closing Date shall be the date
of execution of this Agreement, at which time the Commitment Fee shall become
due and payable, regardless of whether and Draw Downs are issued by the Company
or settled hereunder.  All Draw Down Notice Dates shall be considered subsequent
Closing Dates.

 

            h.         Term.  The Term of this Agreement shall expire two (2)
years from the date on which the Company’s S-1 Registration Statement becomes
effective.

 

            i.          Registration of Securities.  Buyer shall have
registration rights with respect to all Securities underlying this Agreement,
which are issuable upon the Draw Down of all Five Million Six Hundred Thousand
Dollars ($5,600,000.00) of the Company’s Common Stock.  The Company shall file a
Form S-1 Registration Statement, which shall become effective within eleven (11)
months of the execution of this Agreement, in order to register all Common
Shares underlying this Agreement.  If such S-1 Registration Statement is not
filed and does not become effective within eleven (11) months of the execution
of this Agreement, Buyer, in its sole discretion, may terminate this Agreement. 
There shall be no cost or expense on behalf of Buyer related to the registration
of the shares underlying this Agreement.  The Company must ensure that the
Registration Statement, once effective, remains effective at all times, not
subject to any actual or threatened stop order or suspension.  If the
effectiveness of the Registration Statement lapses for any reason at any time,
Buyer, in its sole discretion, may terminate this Agreement. Irrespective of the
Company filing a Form S-1, or such Form S-1 becoming effective, or any other
provisions in this Agreement, the Company is obligated to issue to Buyer the
Commitment Fee pursuant to Section 1(f) of this Agreement upon execution of this
Agreement.

Page 2 of 37

--------------------------------------------------------------------------------

 

 

 

2.         Buyer’s Representations and Warranties.  The Buyer represents and
warrants to the Company that:

 

            a.         General. 

 

i.  The Buyer has all requisite authority to purchase the Securities, enter into
this Agreement and to perform all the obligations required to be performed by
the Buyer hereunder, and such purchase will not contravene any law, rule or
regulation binding on the undersigned or any investment guideline or restriction
applicable to the Buyer.

 

                        ii.  The Buyer is a limited liability compnay duly
organized, validly existing and in good standing under the laws of the state of
Delaware, with full power and authority (corporate and other) to own, lease, use
and operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted.

 

                        iii.  The Buyer will comply with all applicable laws and
regulations in effect in any jurisdiction in which the Buyer purchases or sells
Securities and obtain any consent, approval or permission required for such
purchases or sales under the laws and regulations of any jurisdiction to which
the Buyer is subject or in which the Buyer makes such purchases or sales, and
the Company shall have no responsibility therefor.

 

                        iv.  The execution, delivery and performance of this
Agreement by the Buyer and the consummation by the Buyer of the transactions
contemplated hereby and thereby will not (i) conflict with or result in a
violation of any provision of the Certificate of Formation or Operating
Agreement, or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both could become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which the Buyer is a party,
or (iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Buyer is subject)
applicable to the Buyer or by which any property or asset of the Buyer is bound
or affected (except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect).

 

b.         Investment Purpose.  As of the date hereof, the Buyer is purchasing
the Securities for its own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the 1933 Act; provided , however, that by
making the representations herein, the Buyer does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.

Page 3 of 37

--------------------------------------------------------------------------------

 

 

 

            c.         Accredited Investor Status.  The Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D (an “Accredited
Investor”).  The Buyer agrees to furnish any additional information requested by
the Company or any of its affiliates to assure compliance with applicable U.S.
federal and state securities laws in connection with the purchase and sale of
the Securities.  The Buyer has such knowledge, skill and experience in business,
financial and investment matters that the undersigned is capable of evaluating
the merits and risks of an investment in the Securities. With the assistance of
the Buyer’s own professional advisors, to the extent that the Buyer has deemed
appropriate, the Buyer has made its own legal, tax, accounting and financial
evaluation of the merits and risks of an investment in the Securities and the
consequences of this Agreement. The Buyer has considered the suitability of the
Securities as an investment in light of its own circumstances and financial
condition and the Buyer is able to bear the risks associated with an investment
in the Securities and its authority to invest in the Securities.

 

            d.         Reliance on Exemptions.  The Buyer understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Buyer’s compliance with, the representations , warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.

 

            e.         Information.   The Buyer and its advisors, if any, have
been furnished with all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities which have been requested by the Buyer or its advisors. The Buyer and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company. Notwithstanding the foregoing, the Company has not disclosed to the
Buyer any material nonpublic information and will not disclose such information
unless such information is disclosed to the public prior to or promptly
following such disclosure to the Buyer. The Buyer understands that its
investment in the Securities involves a significant degree of risk. The Buyer is
not aware of any facts that may constitute a breach of any of the Company’s
representations and warranties made herein.  The Buyer is familiar with the
business and financial condition and operations of the Company. The Buyer has
had access to such information concerning the Company and the Securities as it
deems necessary to enable it to make an informed investment decision concerning
the purchase of the Securities.

 

            f.          Governmental Review.  The Buyer understands that no
United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the
Securities.

 

            g.         Transfer or Re-sale.  The Buyer understands that (i) the
sale or re-sale of the Securities has not been, at the time of execution of this
Agreement, registered under the 1933 Act or any applicable state securities
laws, and the Securities may not be transferred unless (a) the Securities are
sold pursuant to an effective registration statement under the 1933 Act, (b) the
Buyer shall have delivered to the Company , at the cost of the Buyer, an opinion
of counsel that shall be in form, substance and scope customary for opinions of
counsel in comparable transactions to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration, which opinion shall be accepted by the Company, (c) the Securities
are sold or transferred to an "affiliate" (as defined in Rule 144 promulgated
under the 1933 Act (or a successor rule) ("Rule 144")) of the Buyer who agrees
to sell or otherwise transfer the Securities only in accordance with this
Section 2(g) and who is an Accredited Investor, (d) the Securities are sold
pursuant to Rule 144, or (e) the Securities are sold pursuant to Regulation S
under the 1933 Act (or a successor rule) ("Regulation S"), and the Buyer shall
have delivered to the Company, at the cost of the Buyer, an opinion of counsel
that shall be in form, substance and scope customary for opinions of counsel in
corporate transactions, which opinion shall be accepted by the Company; (ii) any
sale of such Securities made in reliance on Rule 144 may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable , any re-sale of such Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder ; and (iii) neither the Company nor any other person is under any
obligation to register such Securities  under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder (in each case). Notwithstanding the foregoing or anything else
contained herein to the contrary, the Securities may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

Page 4 of 37

--------------------------------------------------------------------------------

 

 

 

            h.         Legends.   The Buyer understands that the Securities and,
until such time as the Shares have been registered under the 1933 Act may be
sold pursuant to Rule 144 or Regulation S without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Shares may bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of the certificates
for such Securities):

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR  THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions , to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected.  The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any.

Page 5 of 37

--------------------------------------------------------------------------------

 

 

 

            i.          Authorization; Enforcement. This Agreement has been duly
and validly authorized. This Agreement has been duly executed and delivered on
behalf of the Buyer, and this Agreement constitutes a valid and binding
agreement of the Buyer enforceable in accordance with its terms.

 

            l.          Residency.   The Buyer is a resident of the jurisdiction
set forth immediately below the Buyer’s name on the signature pages hereto.

 

            m.        Non-Reliance.   The Buyer represents that it is not
relying on (and will not at any time rely on) any communication (written or
oral) of the Company, as investment advice or as a recommendation to purchase
the Securities, it being understood that information and explanations related to
the terms and conditions of the Securities and any relaterd transaction
documents shall not be considered investment advice or a recommendation to
purchase the Securities. The Buyer confirms that the Company has not (A) given
any guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Securities or (B) made any representation to the
undersigned regarding the legality of an investment in the Securities under
applicable legal investment or similar laws or regulations.  In deciding to
purchase the Securities, the Buyer is not relying on the advice or
recommendations of the Company and the Buyer has made its own independent
decision that the investment in the Securities is suitable and appropriate for
the Buyer.

 

3.         Representations and Warranties of the Company.  The Company
represents and warrants to the Buyer that:

            a.         Organization and Qualification.  The Company and each of
its Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted.  Schedule 3(a) sets forth
a list of all of the Subsidiaries of the Company and the jurisdiction in which
each is incorporated. The Company and each of its Subsidiaries is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which its ownership or use of property or the nature of the
business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith. “Subsidiaries” means any corporation or other organization, whether
incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest.

Page 6 of 37

--------------------------------------------------------------------------------

 

 

 

            b.         Authorization; Enforcement.  (i) The Company has all
requisite corporate power and authority to enter into and perform this
Agreement, the Securities and to consummate the transactions contemplated hereby
and thereby and to issue the Securities, in accordance with the terms hereof and
thereof, (ii) the execution and delivery of this Agreement, the Securities by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by the Company’s Board of Directors and no
further  consent  or authorization of the Company, its Board of Directors, or
its shareholders is required, (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Agreement and the other documents executed in connection herewith and bind
the Company accordingly, and (iv) this Agreement constitutes, and upon execution
and delivery by the Company of the Securities, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

 

            c.         Capitalization.   As of the date hereof, the authorized
capital stock of the Company consists of: (i) 400,000,000 shares of Common
Stock, $0.0001 par value per share, of which 47,308,000 shares were issued and
outstanding as of November 9, 2016. All of such outstanding shares of capital
stock are, or upon issuance will be, duly authorized, validly issued, fully paid
and non-assessable. No shares of capital stock of the Company are subject to
preemptive rights or any other similar rights of the shareholders of the Company
or any liens or encumbrances imposed through the actions or failure to act of
the Company. As of the effective date of this Agreement, (i) there are no
outstanding options, scrip, rights to subscribe for, puts, calls, rights of
first refusal, agreements, understandings, claims or other commitments or rights
of any character whatsoever relating to, or securities or rights convertible
into or exchangeable for any shares of capital stock of the Company or any of
its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the 1933 Act and (iii)
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) that will be triggered by the issuance of the Securities. The Company
has furnished to the Buyer true and correct copies of the Company’s Certificate
of Incorporation as in effect on the date hereof (“Certificate of
Incorporation”), the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock of the Company and the material rights of the holders thereof in
respect thereto. The Company shall provide the Buyer with a written update of
this representation signed by the Company’s Chief Financial Officer on behalf of
the Company as of the Closing Date.

 

            d.         Issuance of Shares.  The Shares are duly authorized and
reserved for issuance and, will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Company and will not impose personal
liability upon the holder thereof.

Page 7 of 37

--------------------------------------------------------------------------------

 

 

 

            e.         Acknowledgment of Dilution.  The Company understands and
acknowledges the potentially dilutive effect to the Common Stock upon the
issuance of the Shares. The Company further acknowledges that its obligation to
issue the Shares in accordance with this Agreement, and the issuance of such
Shares is absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other shareholders of the
Company.

 

            f.          No Conflicts.  The execution, delivery and performance
of this Agreement by the Company and the consummation by the Company of the
transaction s contemplated hereby and thereby will not (i) conflict with or
result in a violation of any provision of the Certificate of Incorporation or
By-laws, or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both could become a default) under , or give to others any rights of
termination , amendment, acceleration or cancellation of, any agreement ,
indenture, patent, patent license or instrument to which the Company or any of
its Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and regulations of any self-regulatory organizations to
which the Company or its securities are subject) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected (except for such conflicts, defaults,
terminations , amendments , accelerations,  cancellations  and violations as
would not, individually or in the aggregate, have a Material Adverse Effect).
Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation , By-laws or other organizational documents and
neither the Company nor any of its Subsidiaries is in default (and no event has
occurred which with notice or lapse of time or both could put the Company or any
of its Subsidiaries in default) under, and neither the Company nor any of its
Subsidiaries has taken any action or failed to take any action that would give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party or by which any property or assets of the Company or any
of its Subsidiaries is bound or affected , except for possible defaults as would
not, individually or in the aggregate, have a Material Adverse Effect. The
businesses of the Company and its Subsidiaries, if any, are not being conducted,
and shall not be conducted so long as the Buyer owns any of the Securities, in
violation of any law, ordinance or regulation of any governmental entity. Except
as specifically contemplated by this Agreement and as required under the 1933
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency, self
regulatory organization or stock market or any third party in order for it to
execute, deliver or perform any of its obligations under this Agreement, the
Securities in accordance with the terms hereof or thereof or to issue and sell
the Securities in accordance with the terms hereof and to issue the Shares. All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof. The Company is not in violation of the
listing requirements of the Over-the-Counter Bulletin Board (the “OTC MARKETS”)
and does not reasonably anticipate that the Common Stock will be delisted by the
OTC MARKETS in the foreseeable future. The Company and its Subsidiaries are
unaware of any facts or circumstances which might give rise to any of the
foregoing.  If any Material Adverse Event takes place during the term of this
Agreement, no Draw Down Notice may be delivered by Company to Buyer, and Buyer
may, in its sole discretion, terminate this Agreement.

Page 8 of 37

--------------------------------------------------------------------------------

 

 

 

            g.         SEC Documents; Financial Statements. The Company has, or
once it becomes a public entity will, timely file all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits to such documents) incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”). Upon
written request the Company will deliver to the Buyer true and complete copies
of the SEC Documents, except for such exhibits and incorporated documents. As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof). As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied,
during the periods involved and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments). Except as set forth in the
financial statements of the Company included in the SEC Documents, the Company
has no liabilities, contingent or otherwise , other than (i) liabilities
incurred in the ordinary course of business subsequent to November 9, 2016, and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under generally accepted accounting principles to
be reflected in such financial statements, which, individually or in the
aggregate, are not material to the financial condition or operating results of
the Company. The Company is subject to the reporting requirements of the 1934
Act.

 

            h.         Absence of Certain Changes.  Since November 9, 2016,
there have been no material adverse change and no material adverse development
in the assets, liabilities, business, properties, operations, financial
condition, results of operations, prospects or 1934 Act reporting status of the
Company or any of its Subsidiaries.

 

            i.          Absence of Litigation.  There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any of its Subsidiaries, or their officers or directors
in their capacity as such, that could have a Material Adverse Effect. Schedule
3(i) contains a complete list and summary description of any pending or, to the
knowledge of the Company, threatened proceeding against or affecting the Company
or any of its Subsidiaries, without regard to whether it would have a Material
Adverse Effect. The Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.

Page 9 of 37

--------------------------------------------------------------------------------

 

 

 

            j.          Patents, Copyrights, etc.  The Company and each of its
Subsidiaries owns or possesses the requisite licenses or rights to use all
patents, patent applications, patent rights, inventions, know-how, trade
secrets, trademarks, trademark applications, service marks, service names, trade
names and copyrights (“Intellectual Property”) necessary to enable it to conduct
its business as now operated (and, as presently contemplated to be operated in
the future); there is no claim or action by any person pertaining to, or
proceeding pending, or to the Company’s knowledge threatened, which challenges
the right of the Company or of a Subsidiary with respect to any Intellectual
Property necessary to enable it to conduct its business as now operated (and, as
presently contemplated  to be operated in the future); to the best of the
Company’s knowledge , the Company’s or its Subsidiaries’ current and intended
products, services and processes do not infringe on any Intellectual Property or
other rights held by any person; and the Company is unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company and
each of its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of their Intellectual Property.

            k.         No Materially Adverse Contracts, Etc.  Neither the
Company nor any of its Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation
which in the judgment of the Company’s officers has or is expected in the future
to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement which in the judgment of
the Company’s officers has or is expected to have a Material Adverse Effect.

 

            l.          Tax Status.  The Company and each of its Subsidiaries
has made or filed all federal, state and foreign income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject (unless and only to the extent that the Company and each of its
Subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations , except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax. None of the Company’s tax returns is presently being audited
by any taxing authority.

 

            m.        Certain Transactions.  None of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.  In addition, Company agrees that during the term of this
Agreement, it shall not enter into a similar financing arrangement with any
other individual or entity.

Page 10 of 37

--------------------------------------------------------------------------------

 

 

 

            n.         Disclosure.   All information relating to or concerning
the Company or any of its Subsidiaries set forth in this Agreement and provided
to the Buyer pursuant to Section 2(e) hereof and otherwise in connection with
the transactions contemplated hereby is true and correct in all material
respects and the Company has not omitted to state any material fact necessary in
order to make the statements made herein or therein, in light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or exists with respect to the Company or any of its
Subsidiaries or its or their business, properties , prospects, operations or
financial conditions, which , under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed (assuming for this purpose that the Company’s
reports filed under the 1934 Act are being incorporated into an effective
registration statement filed by the Company under the 1933 Act).

 

            o.         Acknowledgment Regarding Buyer’s Purchase of Securities. 
The Company acknowledges and agrees that the Buyer is acting solely in the
capacity of arm’s length purchasers with respect to this Agreement and the
transactions contemplated hereby.  The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any statement made by the Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Buyer’s purchase of the Securities. The Company further represents to the
Buyer that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the Company and its representatives.

 

            p.         No Integrated Offering.  Neither the Company, nor any of
its affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
1933 Act of the issuance of the Securities to the Buyer. The issuance of the
Securities to the Buyer will not be integrated with any other issuance of the
Company’s securities (past, current or future) for purposes of any shareholder
approval provisions applicable to the Company or its securities.

 

            q.         No Brokers.  The Company has taken no action which would
give rise to any claim by any person for brokerage commissions, transaction fees
or similar payments relating to this Agreement or the transactions contemplated
hereby.

 

            r.          Permits; Compliance. The Company and each of its
Subsidiaries is in possession of all franchises, grants, authorizations,
licenses, permits, easements, variances, exemptions, consents, certificates,
approvals and orders necessary to own, lease and operate its properties and to
carry on its business as it is now being conducted (collectively, the “Company
Permits”), and there is no action pending or, to the knowledge of the Company,
threatened regarding suspension or cancellation of any of the Company Permits.
Neither the Company nor any of its Subsidiaries is in conflict with, or in
default or violation of, any of the Company Permits, except for any such
conflicts, defaults or violations which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. Since November 9,
2013, neither the Company nor any of its Subsidiaries has received any
notification with respect to possible conflicts, defaults or violations of
applicable laws, except for notices relating to possible conflicts, defaults or
violations, which conflicts, defaults or violations would not have a Material
Adverse Effect.

Page 11 of 37

--------------------------------------------------------------------------------

 

 

 

            s.         Environmental Matters.

 

i.   There are, to the Company’s knowledge, with respect to the Company or any
of its Subsidiaries or any predecessor of the Company, no past or present
violations of Environmental Laws (as defined below), releases of any material
into the environment, actions, activities, circumstances, conditions, events,
incidents, or contractual obligations which may give rise to any common law
environmental liability or any liability under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 or similar federal, state,
local or foreign laws and neither the Company nor any of its Subsidiaries has
received any notice with respect to any of the foregoing, nor is any action
pending or, to the Company’s knowledge, threatened in connection with any of the
foregoing. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment , storage,
disposal, transport or handling of Hazardous Materials , as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments , licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

ii.   Other than those that are or were stored, used or disposed of in
compliance with applicable law, no Hazardous Materials are contained on or about
any real property currently owned, leased or used by the Company or any of its
Subsidiaries, and no Hazardous Materials were released on or about any real
property previously owned, leased or used by the Company or any of its
Subsidiaries during the period the property was owned, leased or used by the
Company or any of its Subsidiaries, except in the normal course of the Company’s
or any of its Subsidiaries’ business.

 

iii. There are no underground storage tanks on or under any real property owned,
leased or used by the Company or any of its Subsidiaries that are not in
compliance with applicable law.

 

            t.          Title to Property. The Company and its Subsidiaries have
good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
liens, encumbrances and defects except such as are described in Schedule 3(t) or
such as would not have a Material Adverse Effect.  Any real property and
facilities held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as would not
have a Material Adverse Effect.

Page 12 of 37

--------------------------------------------------------------------------------

 

 

 

            u.         Insurance.   Currently we have no insurance.

 

            v.         Internal Accounting Controls.  The results of the
Company’s assessment of its system of internal accounting controls is accurately
described in the SEC Documents.

 

            w.        Foreign Corrupt Practices.  Neither the Company, nor any
of its Subsidiaries, nor any director , officer, agent, employee or other person
acting on behalf of the Company or any Subsidiary has, in the course of his
actions for, or on behalf of, the Company, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; made any direct or  indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

            x.         Solvency.   The Company (after giving effect to the
transactions contemplated by this Agreement) is solvent (i.e., its assets have a
fair market value in excess of the amount required to pay its probable
liabilities on its existing debts as they become absolute and matured) and
currently the Company has no information that would lead it to reasonably
conclude that the Company would not, after giving effect to the transaction
contemplated by this Agreement, have the ability to, nor does it intend to take
any action that would impair its ability to, pay its debts from time to time
incurred in connection therewith as such debts mature.  The Company did not
receive a qualified opinion from its auditors with respect to its most recent
fiscal year end and, after giving effect to the transactions contemplated by
this Agreement, does not anticipate or know of any basis upon which its auditors
might issue a qualified opinion in respect of its current fiscal year.

 

            y.         No Investment Company.  The Company is not, and upon the
issuance and sale of the Securities as contemplated by this Agreement will not
be an “investment company” required to be registered under the Investment
Company Act of 1940 (an “Investment Company”).  The Company is not controlled by
an Investment Company.

 

            z.         Breach of Representations and Warranties by the Company.
 If the Company breaches any of the representations or warranties set forth in
this Section 3, and in addition to any other remedies available to the Buyer
pursuant to this Agreement, it will be considered an Event of default.

 

4.         Covenants.

 

            a.         Best Efforts.  The parties shall use their best efforts
to satisfy timely each of the conditions described in Section 4(l) and 4(m) of
this Agreement.

 

            b.         Use of Proceeds.  The Company shall use the proceeds for
general working capital purposes.

Page 13 of 37

--------------------------------------------------------------------------------

 

 

 

            c.         Expenses.   At each Closing, the Company shall reimburse
Buyer for expenses incurred by them in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement and the other
agreements to be executed in connection herewith (“Documents”), including,
without limitation, reasonable attorneys’ and consultants’ fees and expenses,
transfer agent fees, fees for stock quotation services, fees relating to any
amendments or modifications of the Documents or any consents or waivers of
provisions in the Documents, fees for the preparation of opinions of counsel,
escrow fees, and costs of restructuring the transactions contemplated by the
Documents.  When possible, the Company must pay these fees directly, otherwise
the Company must make immediate payment for reimbursement to the Buyer for all
fees and expenses immediately upon written notice by the Buyer or the submission
of an invoice by the Buyer. In respect of this Transaction, the Company shall
reimburse Buyer for Buyer’s expenses at each Closing, which shall be listed in
the disbursement authorization and shall be included in the total funding
amount.

 

            d.         Financial Information.  Upon written request the Company
agrees to make available the following reports to the Buyer until the Buyer
transfers, assigns, or sells all of the Securities: (i) within ten (10) days
after the filing with the SEC, a copy of its Annual Report on Form 10-K its
Quarterly Reports on Form 10-Q and any Current Reports on Form 8-K; (ii) within
two (2) days after release, copies of all press releases issued by the Company
or any of its Subsidiaries; and (iii) contemporaneously with the making
available or giving to the shareholders of the Company, copies of any notices or
other information the Company makes available or gives to such shareholders.

 

            e.         Listing.   The Company shall promptly secure the listing
of the Shares upon each national securities exchange or automated quotation
system, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and, so long as the Buyer owns any of the
Securities, shall maintain, so long as any other shares of Common Stock shall be
so listed, such listing of all Shares from time  to time issuable upon future
Closings.  The Company will obtain and, so long as the Buyer owns any of the
Securities, maintain the listing and trading of its Common  Stock on the OTC
MARKETS or any equivalent replacement quotation service, the Nasdaq National
Market (“Nasdaq”), the Nasdaq SmallCap Market (“Nasdaq SmallCap”), the New York
Stock Exchange (“NYSE”), or the American Stock Exchange (“AMEX”) and will comply
in all respects with the Company’s reporting , filing and other obligations
under the bylaws or rules of the Financial Industry Regulatory Authority
(“FINRA”) and such exchanges, as applicable.  The Company shall promptly provide
to the Buyer copies of any notices it receives from the OTC MARKETS and any
other exchanges or quotation systems on which the Common Stock is then listed
regarding the continued eligibility of the Common Stock for listing on such
exchanges and quotation systems.

 

            f.          Corporate Existence.  So long as the Buyer beneficially
owns any Securities, the Company shall maintain its corporate existence and
shall not sell all or substantially all of the Company’s assets, except in the
event of a merger or consolidation or sale of all or substantially all of the
Company’s assets, where the surviving or successor entity in such transaction
(i) assumes the Company’s obligations hereunder and under the agreements and
instruments entered into in connection herewith and (ii) is a publicly traded
corporation whose Common Stock is listed for trading on the OTC MARKETS or any
equivalent replacement quotation service, Nasdaq, Nasdaq SmallCap, NYSE or AMEX
.

Page 14 of 37

--------------------------------------------------------------------------------

 

 

 

            g.         No Integration.  The Company shall not make any offers or
sales of any security (other than the Securities) under circumstances that would
require registration of the Securities being offered or sold hereunder under the
1933 Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

 

            h.         Breach of Covenants.  If the Company breaches any of the
covenants set forth in this Section 4, and in addition to any other remedies
available to the Buyer pursuant to this Agreement, it will be considered an
event of default.

 

            i.          Failure to Comply with the 1934 Act.  So long as the
Buyer beneficially owns the Securities, the Company shall comply with the
reporting requirements of the 1934 Act; and the Company shall continue to be
subject to the reporting requirements of the 1934 Act.

 

            j.          Trading Activities.  Neither the Buyer nor its
affiliates has an open short position in the common stock of the Company and the
Buyer agree that it shall not, and that it will cause its affiliates not to,
engage in any short sales of or hedging transactions with respect to the common
stock of the Company.

 

            k.         Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent to issue certificates, registered
in the name of the Buyer or its nominee, for the Shares in such amounts as
specified from time to time by the Buyer to the Company (the “Irrevocable
Transfer Agent Instructions”).  In the event that the Borrower proposes to
replace its transfer agent, the Borrower shall provide, prior to the effective
date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Purchase Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower. The Company warrants that: (i) no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 4,
and stop transfer instructions to give effect to Section 2(g) hereof, will be
given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement; (ii) it will not direct its transfer
agent not to transfer or delay, impair, and/or hinder its transfer agent in
transferring (or issuing)(electronically or in certificated form) any
certificate for Shares to be issued to the Buyer pursuant to this Agreement; and
(iii) it will not fail to remove (or directs its transfer agent not to remove or
impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any Shares issued to the Buyer pursuant to this
Agreement.  Nothing in this Section shall affect in any way the Buyer’s
obligations and agreement set forth in Section 2(h) hereof to comply with all
applicable prospectus delivery requirements, if any, upon re-sale of the
Securities. If the Buyer provides the Company, at the cost of the Buyer, with
(i) an opinion of counsel in form, substance and scope customary for opinions in
comparable transactions, to the effect that a public sale or transfer of such
Securities may be made without registration under the 1933 Act and such sale or
transfer is effected or (ii) the Buyer provides reasonable assurances that the
Securities can be sold pursuant to Rule 144, the Company shall permit the
transfer, promptly instruct its transfer agent to issue one or more
certificates, free from restrictive legend, in such name and in such
denominations as specified by the Buyer. The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Buyer, by
vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section 4 may be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this Section,
that the Buyer shall be entitled, in addition to all other available remedies,
to an injunction restraining any breach and requiring immediate transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

Page 15 of 37

--------------------------------------------------------------------------------

 

 

 

            l.          Conditions to the Company’s Obligation to Sell.  The
obligation of the Company hereunder to issue and sell the Shares to the Buyer at
each Closing is subject to the satisfaction, at or before each Closing Date of
each of the following conditions thereto, provided that these conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion:

 

                        i.   The Buyer shall have executed this Agreement and
delivered the same to the Company.

 

                        ii.   The Company  shall have requested a Draw Down
Amount of Securities to be purchased.

 

                        iii.  The Buyer shall have delivered the Purchase Price
upon the deposit of the shares in Buyer’s brokerage account. 

 

                        iv.  The representations and warranties of the Buyer
shall be true and correct in all material respects as of the date when made and
as of each Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date), and the Buyer shall have
performed , satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to each Closing Date.

 

                        v.  No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered ,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

            m.        Conditions to The Buyer’s  Obligation  to  Purchase.  The
obligation of the Buyer hereunder to purchase the Securities at each Closing is
subject to the satisfaction, at or before each Closing Date of each of the
following conditions, provided that these conditions are for the Buyer’s sole
benefit and may be waived by the Buyer at any time in its sole discretion:

 

                        i.   The Company shall have executed this Agreement and
delivered same to the Buyer.

Page 16 of 37

--------------------------------------------------------------------------------

 

 

 

                        ii.   The Company shall have delivered to the Buyer a
Draw Down Notice.

 

                        iii.  The representations and warranties of the Company
shall be true and correct in all material respects as of the date when made and
as of the Closing Date as though made at such time (except for representations
and warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. The Buyer shall
have received a certificate or certificates, executed by the chief executive
officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Buyer
including, but not limited to certificate s with respect to the Company’s
Certificate of Incorporation, By-laws and Board of Directors’ resolutions
relating to the transactions contemplated hereby.

 

                        iv.  No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

                        v.    No event shall have occurred which could
reasonably be expected to have a Material Adverse Effect on the Company
including but not limited to a change in the 1934 Act reporting status of the
Company or the failure of the Company to be timely in its 1934 Act reporting
obligations.

 

                        vi. The Shares shall have been authorized for quotation
on the OTC MARKETS (or any equivalent replacement quotation service) and trading
in the Common Stock on the OTC MARKETS shall not have been suspended by the SEC
or the OTC MARKETS.

 

                        vii.  The Buyer shall have received an officer’s
certificate described in Section 3(c) above, dated as of the initial Closing
Date.

 

5.         Governing Law; Miscellaneous.

 

            a.         Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.  Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York. The parties to this Agreement hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
uponforum non conveniens.  The Company and Buyer waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
 Each party hereby irrevocably waives personal service of process and consents
to process being served in any suit, action or proceeding in connection with
this Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.

Page 17 of 37

--------------------------------------------------------------------------------

 

 

 

            b.         Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.

 

            c.         Headings.   The headings of this Agreement are for
convenience of reference only and shall not form part of, or affect the
interpretation of, this Agreement.

 

            d.         Severability.   In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any provision hereof which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
hereof.

 

            e.         Entire Agreement; Amendments. This Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the majority in interest of the Buyer.

 

[x16111408373500.jpg]            f.          Notices.   All notices, demands,
requests, consents, approvals, and other communications required or permitted
hereunder shall be in writing and, unless otherwise specified herein, shall be
(i) personally served, (ii) deposited in the mail, registered or certified,
return receipt requested, postage prepaid, (iii) delivered by reputable air
courier service with charges prepaid, or (iv) transmitted by hand delivery,
telegram, or facsimile, addressed as set forth below or to such other address as
such party shall have specified most recently by written notice.  Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first (1st) business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second (2nd)
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  The addresses for such communications shall be:

Page 18 of 37

--------------------------------------------------------------------------------

 

 

 

If to the Company, to:

 

HPIL Holding

3738 Coach Cove

Sanford, MI 48657

 

If to the Buyer:

 

GPL Ventures LLC

One Penn Plaza, Suite 6196

New York, NY 10119

 

Each party shall provide notice to the other party of any change in address.

 

            g.         Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and assigns.
Neither the Company nor the Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, subject to Section 2(g), the Buyer may assign its
rights hereunder to any person that purchases Securities in a private
transaction from the Buyer or to any of its “affiliates,” as that term is
defined under the 1934 Act, without the consent of the Company.

 

            h.         Third Party Beneficiaries.  This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

            i.          Survival.  The representations and warranties of the
Company and the agreements and covenants set forth in this Agreement shall
survive the closing hereunder notwithstanding any due diligence investigation
conducted by or on behalf of the Buyer. The Company agrees to indemnify and hold
harmless the Buyer and all their officers, directors, employees and agents for
loss or damage arising as a result of or related to any breach or alleged breach
by the Company of any of its representations, warranties and covenants set forth
in this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

            j.          Publicity.   The Company, and the Buyer shall have the
right to review a reasonable period of time before issuance of any press
releases, SEC, OTC MARKETS or FINRA filings, or any other public statements with
respect to the transactions contemplated hereby provided, however, that the
Company shall be entitled, without the prior approval of the Buyer, to make any
press release or SEC, OTC MARKETS (or other applicable  trading market) or FINRA
filings with respect to such transactions as is required by applicable law and
regulations (although the Buyer shall be consulted by the Company in connection
with any such press release prior to its release and shall be provided with a
copy thereof and be given an opportunity to comment thereon).

 

            k.         Further Assurances.  Each party shall do and perform , or
cause to be done and performed, all such further acts and things , and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

Page 19 of 37

--------------------------------------------------------------------------------

 

 

 

            l.          No Strict Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

            m.        Remedies.   The Company acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to the Buyer by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the Company acknowledges that  the remedy at law for a breach of
its obligations under this Agreement will be inadequate and agrees, in the event
of a breach or threatened breach by the Company of the provisions of this
Agreement, that the Buyer shall be entitled, in addition to all other available
remedies at law or in equity, and in addition to the penalties assessable
herein, to an injunction or injunctions restraining, preventing or curing any
breach of this Agreement and to enforce specifically the terms and provisions
hereof, without the necessity of showing economic loss and without any bond or
other security being required.

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

HPIL Holding

 

 /S/ Nitin Amersey                                            

By: Nitin Amersey

Title: CFO / Director

 

 

 

GPL Ventures LLC

 

 

 /S/ Alexander Dillon                                       

By: Alexander Dillon

Title: Managing Partner

 

 

 

 

 

 

 

 

 

 

Page 20 of 37

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CORPORATE RESOLUTION

OF THE BOARD OF DIRECTORS

OF HPIL Holding

 

We, the undersigned, do hereby certify that at a meeting of the Board of
Directors of HPIL Holding, a Nevada  corporation organized under the laws of the
State of Nevada  (the “Corporation”), duly held on November 9, 2016 at the
offices of the Corporation, which said meeting no less than two directors were
present and voting throughout, the following resolution, upon motions made,
seconded and carried, was duly adopted and is now in full force and effect:

 

WHEREAS, the Board of Directors of the Corporation deem it in the best interests
of the Corporation to enter into the Securities Purchase Agreement on November
9, 2016 (the “Agreement”), in connection with the EzPAS Facility and the
issuance of a convertible note of the Corporation, in the aggregate principal
amount of Two Hundred Fifty Thousand Dollars ($250,000.00)  (the “Note”),
convertible into shares of common stock, par value $0.0001 per share, of the
Company (the “Common Stock”), upon the terms and subject to the limitations and
conditions set forth in such Note, along with an irrevocable letter agreement
with VStock Transfer LLC, the Corporation’s transfer agent, with respect to the
reserve of shares of common stock of the Corporation to be issued upon any
conversion of the Note; the issuance of such shares of common stock in
connection with a conversion of the Note; and the indemnification of VStock
Transfer LLC for all loss, liability, or expense in carrying out the authority
and direction contained in the irrevocable letter agreement (the “Letter
Agreement”);

 

NOW, THEREFORE, BE IT:

 

RESOLVED, that the Corporation is hereby authorized to enter into the Agreement,
the Note and the Letter Agreement which provides in pertinent part: (i) reserve
shares of common stock of the Corporation to be issued upon any conversion of
the Note; (ii) issue such shares of common stock in connection with a conversion
of the Note (issuance upon receipt of a notice of conversion of the holder of
the Note) without any further action or confirmation by the Corporation; (iii)
hereby authorizes the issuance of such number of shares as will be necessary to
fully convert the note under its terms and any such shares shall be considered
fully paid and non-assessable at the time of their issuance and (iv) the
Corporation indemnifies VStock Transfer LLC for all loss, liability, or expense
in carrying out the authority and direction contained in the Letter Agreement:

Page 21 of 37

--------------------------------------------------------------------------------

 

 

 

RESOLVED, that any executive officer of the Corporation be, and hereby is,
authorized, empowered and directed, from time to time, to take such additional
action and to execute, certify and deliver to the transfer agent of the
Corporation, as any appropriate or proper to implement the provisions of the
foregoing resolutions:

 

The undersigned, do hereby certify that we are members of the Board of Directors
of the Corporation; that the attached is a true and correct copy of resolutions
duly adopted and ratified at a meeting of the Board of Directors of the
Corporation duly convened and held in accordance with its by-laws and the laws
of the State of Nevada, as transcribed by us from the minutes; and that the same
have not in any way been modified, repealed or rescinded and are in full force
and effect.

 

IN WITNESS WHEREOF, We have hereunto set our hands as Director/CFO and Members
of the Board of Directors of the Corporation.

 

Dated: 11/09/2016                                            

 

Members of the Board:

 

 

 

/S/ Louis Bertoli

Louis Bertoli

Chairman and Director

 

 

 

/S/ Nitin Amersey

Nitin Amersey

Director/CFO

 

 

 

/S/ John Mitchell

John Mitchell

Director

 

 

 

/S/ John Dunlap

John Dunlap

Director

Page 22 of 37

--------------------------------------------------------------------------------

 

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY
STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

 

CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: $250,000.00

Issue Date: November 9, 2016

 

Maturity Date: July 30, 2017

 

For good and valuable consideration, HPIL Holding a Nevada corporation
(“Maker”), hereby makes and delivers this Promissory Note (this “Note”) in favor
of GPL Ventures LLC, or its assigns (“Holder”), and hereby agrees as follows:

 

ARTICLE I.

PRINCIPAL AND INTEREST

 

Section 1.1.     For value received,  Maker promises to pay to Holder at such
place as Holder or its assigns may designate in writing, in currently available
funds of the United States, the principal sum of Two-Hundred Fifty Thousand
Dollars ($250,000.00). Maker’s obligation under this Note shall accrue interest
at the rate of Five percent (5.0%) per annum from the date hereof until paid in
full.  Interest shall be computed on the basis of a 365-day year or 366-day
year, as applicable, and actual days lapsed. Accrual of interest shall commence
on the first (1st) business day to occur after the Issue Date and continue until
payment in full of the principal sum has been made or duly provided for.

                             

Section 1.2.      

 

a.                All payments shall be applied first to interest, then to
principal and shall be credited to the Maker’s account on the date that such
payment is physically received by the Holder.

 

b.               All principal and accrued interest then outstanding shall be
due and payable by the Maker to the Holder on or before July 30, 2017 (the
“Maturity Date”).

 

c.                Maker shall have no right to prepay all or any part of the
principal under this Note.

 

d.               This Note is free from all taxes, liens, claims and
encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Maker and will
not impose personal liability upon the holder thereof.

 

Section 1.3.     This Note is issued as the Commitment Fee pursuant to Section
1.f of Securities Purchase Agreement dated November 9, 2016, and attached below.

Page 23 of 37

--------------------------------------------------------------------------------

 

 

 

ARTICLE II.

CONVERSION RIGHTS; CONVERSION PRICE

 

Section 2.1.     Conversion. The Holder or its assigns shall have the right,
from time to time, commencing on the Issuance Date of this Note, to convert any
part of the outstanding interest or Principal Amount of this Note into fully
paid and non-assessable shares of Common Stock of the Maker (the “Conversion
Stock”) at the Conversion Price determined as provided herein. Promptly after
delivery to Maker of a Notice of Conversion of Convertible Note in the form
attached hereto as Exhibit 1, properly completed and duly executed by the Holder
or its assigns (a “Conversion Notice”), the Maker shall issue and deliver to or
upon the order of the Holder that number of shares of Common Stock for the that
portion of this Note to be converted as shall be determined in accordance
herewith.  No fraction of a share or scrip representing a fraction of a share
will be issued on conversion, but the number of shares issuable shall be rounded
to the nearest whole share.  The date on which Notice of Conversion is given
(the “Conversion Date”) shall be deemed to be the date on which the Holder faxes
or emails the Notice of Conversion duly executed to the Maker.  Certificates
representing Common Stock upon conversion will be delivered to the Holder within
two (2) Trading Days from the date the Notice of Conversion is delivered to the
Maker.  Delivery of shares upon conversion shall be made to the address
specified by the Holder or its assigns in the Notice of Conversion.

 

Section 2.2.     Conversion Price.  Upon any conversion of this Note, the
Conversion Price shall equal to Seventy-Five percent (75%) of the lowest Trading
Price (defined below) during the Valuation Period (defined below), and the
Conversion Amount shall be the amount of principal or interest electively
converted in the Conversion Notice. The total number of shares due under any
conversion notice (“Notice Shares”) will be equal to the Conversion Amount
divided by the Conversion Price.  On the date that a Conversion Notice is
delivered to Holder, the Company shall deliver an estimated number of shares
(“Estimated Shares”) to Holder’s brokerage account equal to the Conversion
Amount divided by the product of (i) Seventy-Five percent (75%) and (ii) the
lowest Trading Price in the twenty (20) Trading Days prior to the day the Holder
requests conversion.

 

The “Valuation Period” shall mean twenty (20) Trading Days, commencing on the
first (1st) Trading Day following delivery and clearing of the Notice Shares in
Holder’s brokerage account, as reported by Holder (“Valuation Start Date”). If
at the end of the Valuation Period the sum of Estimated Shares delivered to
Holder is less than the Notice Shares, the Company must immediately deliver
enough shares equal to the difference (“Additional Shares”). A Conversion Amount
will not be considered fully converted until the end of the Valuation Period for
that Conversion Amount, as decreases in the Conversion Price would require the
issuance of more Additional Shares, and thereby the issuance of more Notice
Shares.

 

“Trading Price” means, for any security as of any date, any trading price on the
OTC Bulletin Board, or other applicable trading market (the “OTC MARKETS”) as
reported by a reliable reporting service (“Reporting Service”) mutually
acceptable to Maker and Holder (i.e. Bloomberg) or, if the OTC MARKETS is not
the principal trading market for such security, the price of such security on
the principal securities exchange or trading market where such security is
listed or traded. “Trading Day” shall mean any day on which the Common Stock is
tradable for any period on the OTC MARKETS, or on the principal securities
exchange or other securities market on which the Common Stock is then being
traded.

Page 24 of 37

--------------------------------------------------------------------------------

 

 

                

Section 2.3.     Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  In case the Maker shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Maker is not the surviving corporation or where there is
a change in or distribution with respect to the Common Stock of the Maker), or
sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Maker, then Holder shall have the right thereafter to receive, upon
conversion of this Note, the number of shares of common stock of the successor
or acquiring corporation or of the Maker, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock into which this Note is convertible
immediately prior to such event.  In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Maker) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Note to be performed and observed by the Maker and all the
obligations and liabilities hereunder, subject to such modifications as may be
deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Maker) in order to provide for adjustments of the number of
shares of common stock into which this Note is convertible which shall be as
nearly equivalent as practicable to the adjustments provided for in this Section
2.3. For purposes of this Section 2.3, “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock.  The
foregoing provisions of this Section 2.3 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 

Section 2.4.     Restrictions on Securities. This Note has been issued by the
Maker pursuant to the exemption from registration under the Securities Act of
1933, as amended (the “Act”). None of this Note or the shares of Common Stock
issuable upon conversion of this Note may be offered, sold or otherwise
transferred unless (i) they first shall have been registered under the Act and
applicable state securities laws or (ii) the Maker shall have been furnished
with an opinion of legal counsel (in form, substance and scope reasonably
acceptable to Maker) to the effect that such sale or transfer is exempt from the
registration requirements of the Act. Each certificate for shares of Common
Stock issuable upon conversion of this Note that have not been so registered and
that have not been sold pursuant to an exemption that permits removal of the
applicable legend, shall bear a legend substantially in the following form, as
appropriate:

 

Page 25 of 37

--------------------------------------------------------------------------------

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.

 

Upon the request of a holder of a certificate representing any shares of Common
Stock issuable upon conversion of this Note, the Maker shall remove the
foregoing legend from the certificate or issue to such Holder a new certificate
free of any transfer legend, if (a) with such request, the Maker shall have
received an opinion of counsel, reasonably satisfactory to the Maker in form,
substance and scope, to the effect that any such legend may be removed from such
certificate or (b) a registration statement under the Act covering such
securities is in effect.

 

Section 2.5.     Reservation of Common Stock. 

 


A.         THE MAKER COVENANTS THAT DURING THE PERIOD THE NOTE IS OUTSTANDING,
IT WILL RESERVE FROM ITS AUTHORIZED AND UNISSUED COMMON STOCK A SUFFICIENT
NUMBER OF SHARES TO PROVIDE FOR THE ISSUANCE OF COMMON STOCK OF THE MAKER UPON
THE CONVERSION OF THE NOTE.  THE MAKER FURTHER COVENANTS THAT ITS ISSUANCE OF
THIS NOTE SHALL CONSTITUTE FULL AUTHORITY TO ITS OFFICERS WHO ARE CHARGED WITH
THE DUTY OF EXECUTING STOCK CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY
CERTIFICATES FOR SHARES OF COMMON STOCK OF THE MAKER ISSUABLE UPON THE
CONVERSION OF THIS NOTE.  THE MAKER WILL TAKE ALL SUCH REASONABLE ACTION AS MAY
BE NECESSARY TO ASSURE THAT SUCH SHARES OF COMMON STOCK MAY BE ISSUED AS
PROVIDED HEREIN WITHOUT VIOLATION OF ANY APPLICABLE LAW OR REGULATION, OR OF ANY
REQUIREMENTS OF THE OTC BULLETIN BOARD (OR SUCH OTHER PRINCIPAL MARKET UPON
WHICH THE COMMON STOCK OF THE MAKER MAY BE LISTED OR QUOTED).


 


B.         THE MAKER SHALL NOT BY ANY ACTION, INCLUDING, WITHOUT LIMITATION,
AMENDING ITS CERTIFICATE OF INCORPORATION OR THROUGH ANY REORGANIZATION,
TRANSFER OF ASSETS, CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF
SECURITIES OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE
OR PERFORMANCE OF ANY OF THE TERMS OF THIS NOTE, BUT WILL AT ALL TIMES IN GOOD
FAITH ASSIST IN THE CARRYING OUT OF ALL SUCH TERMS AND IN THE TAKING OF ALL SUCH
ACTIONS AS MAY BE NECESSARY OR APPROPRIATE TO PROTECT THE RIGHTS OF HOLDER
AGAINST IMPAIRMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKER
WILL (A) NOT INCREASE THE PAR VALUE OF ANY SHARES OF COMMON STOCK ISSUABLE UPON
THE CONVERSION OF THIS NOTE ABOVE THE AMOUNT PAYABLE THEREFOR UPON SUCH
CONVERSION IMMEDIATELY PRIOR TO SUCH INCREASE IN PAR VALUE, (B) TAKE ALL SUCH
ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER THAT THE MAKER MAY VALIDLY
AND LEGALLY ISSUE FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK UPON THE
CONVERSION OF THIS NOTE, AND (C) USE ITS BEST EFFORTS TO OBTAIN ALL SUCH
AUTHORIZATIONS, EXEMPTIONS OR CONSENTS FROM ANY PUBLIC REGULATORY BODY HAVING
JURISDICTION THEREOF AS MAY BE NECESSARY TO ENABLE THE MAKER TO PERFORM ITS
OBLIGATIONS UNDER THIS NOTE.


 


C.         UPON THE REQUEST OF HOLDER, THE MAKER WILL AT ANY TIME DURING THE
PERIOD THIS NOTE IS OUTSTANDING ACKNOWLEDGE IN WRITING, IN FORM REASONABLY
SATISFACTORY TO HOLDER, THE CONTINUING VALIDITY OF THIS NOTE AND THE OBLIGATIONS
OF THE MAKER HEREUNDER.


 


D.         BEFORE TAKING ANY ACTION WHICH WOULD CAUSE AN ADJUSTMENT REDUCING

Page 26 of 37

--------------------------------------------------------------------------------

 

 


THE CURRENT CONVERSION PRICE BELOW THE THEN PAR VALUE, IF ANY, OF THE SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION OF THE NOTES, THE MAKER SHALL TAKE ANY
CORPORATE ACTION WHICH MAY BE NECESSARY IN ORDER THAT THE MAKER MAY VALIDLY AND
LEGALLY ISSUE FULLY PAID AND NON-ASSESSABLE SHARES OF SUCH COMMON STOCK AT SUCH
ADJUSTED CONVERSION PRICE.


 


E.         BEFORE TAKING ANY ACTION WHICH WOULD RESULT IN AN ADJUSTMENT IN THE
NUMBER OF SHARES OF COMMON STOCK INTO WHICH THIS NOTE IS CONVERTIBLE OR IN THE
CONVERSION PRICE, THE MAKER SHALL OBTAIN ALL SUCH AUTHORIZATIONS OR EXEMPTIONS
THEREOF, OR CONSENTS THERETO, AS MAY BE NECESSARY FROM ANY PUBLIC REGULATORY
BODY OR BODIES HAVING JURISDICTION THEREOF.


 


F.          IF AT ANY TIME THE MAKER DOES NOT HAVE A SUFFICIENT NUMBER OF
AUTHORIZED AND AVAILABLE SHARES OF COMMON STOCK FOR ISSUANCE UPON CONVERSION OF
THE NOTE, THEN THE MAKER SHALL CALL AND HOLD A SPECIAL MEETING OF ITS
STOCKHOLDERS WITHIN FORTY-FIVE (45) DAYS OF THAT TIME FOR THE SOLE PURPOSE OF
INCREASING THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK.

 

Section 2.6.     Maximum Conversion. 

The Holder shall not be entitled to convert on a Conversion Date that amount of
the Notes in connection with that number of shares of Common Stock which would
be in excess of the sum of (i) the number of shares of Common Stock beneficially
owned by the Holder and its affiliates on Conversation Date, and (ii) the number
of shares of Common Stock issuable upon the conversion of the Notes with respect
to which the determination of this provision is being made on a Conversion Date,
which would result in beneficial ownership by the Holder and its Affiliates of
more than 9.99% of the outstanding shares of Common Stock of the Company on such
Conversion Date. For the purposes of the provision to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13d-3
thereunder.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Section 3.1.     The Holder represents and warrants to the Maker:

 


A.         THE HOLDER OF THIS NOTE, BY ACCEPTANCE HEREOF, AGREES THAT THIS NOTE
IS BEING ACQUIRED FOR INVESTMENT AND THAT SUCH HOLDER WILL NOT OFFER, SELL OR
OTHERWISE DISPOSE OF THIS NOTE OR THE COMMON STOCK ISSUABLE UPON CONVERSION
HEREOF EXCEPT UNDER CIRCUMSTANCES THAT WILL NOT RESULT IN A VIOLATION OF THE ACT
OR ANY APPLICATION STATE SECURITIES LAWS OR SIMILAR LAWS RELATING TO THE SALE OF
SECURITIES;


 


B.         THAT HOLDER UNDERSTANDS THAT NONE OF THIS NOTE OR THE COMMON STOCK
ISSUABLE UPON CONVERSION HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), IN RELIANCE UPON THE EXEMPTIONS FROM THE
REGISTRATION PROVISIONS OF THE ACT AND ANY CONTINUED RELIANCE ON SUCH EXEMPTION
IS PREDICATED ON THE REPRESENTATIONS OF THE HOLDER SET FORTH HEREIN;


 


C.         HOLDER (I) HAS ADEQUATE MEANS OF PROVIDING FOR HIS CURRENT NEEDS AND
POSSIBLE CONTINGENCIES, (II) HAS NO NEED FOR LIQUIDITY IN THIS INVESTMENT, (III)
IS ABLE TO BEAR THE SUBSTANTIAL ECONOMIC RISKS OF AN INVESTMENT IN THIS NOTE FOR
AN INDEFINITE PERIOD, (IV) AT THE

Page 27 of 37

--------------------------------------------------------------------------------

 

 


PRESENT TIME, CAN AFFORD A COMPLETE LOSS OF SUCH INVESTMENT, AND (V) DOES NOT
HAVE AN OVERALL COMMITMENT TO INVESTMENTS WHICH ARE NOT READILY MARKETABLE THAT
IS DISPROPORTIONATE TO HOLDER’S NET WORTH, AND HOLDER’S INVESTMENT IN THIS NOTE
WILL NOT CAUSE SUCH OVERALL COMMITMENT TO BECOME EXCESSIVE;


 


D.         HOLDER IS AN “ACCREDITED INVESTOR” (AS DEFINED IN REGULATION D
PROMULGATED UNDER THE ACT) AND  THE HOLDER’S TOTAL INVESTMENT IN THIS NOTE DOES
NOT EXCEED 10% OF THE HOLDER’S NET WORTH; AND


 


E.         HOLDER RECOGNIZES THAT AN INVESTMENT IN THE MAKER INVOLVES
SIGNIFICANT RISKS AND ONLY INVESTORS WHO CAN AFFORD THE LOSS OF THEIR ENTIRE
INVESTMENT SHOULD CONSIDER INVESTING IN THE MAKER AND THIS NOTE. 

 

Section 3.2.     The Maker represents and warrants to Holder:

 


A.         ORGANIZATION AND QUALIFICATION.  THE MAKER AND EACH OF ITS
SUBSIDIARIES (AS DEFINED BELOW), IF ANY, IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN
WHICH IT IS INCORPORATED, WITH FULL POWER AND AUTHORITY (CORPORATE AND OTHER) TO
OWN, LEASE, USE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS AND
WHERE NOW OWNED, LEASED, USED, OPERATED AND CONDUCTED.  THE MAKER AND EACH OF
ITS SUBSIDIARIES IS DULY QUALIFIED AS A FOREIGN CORPORATION TO DO BUSINESS AND
IS IN GOOD STANDING IN EVERY JURISDICTION IN WHICH ITS OWNERSHIP OR USE OF
PROPERTY OR THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION
NECESSARY EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT.  “MATERIAL ADVERSE EFFECT” MEANS ANY
MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS, ASSETS, FINANCIAL CONDITION
OR PROSPECTS OF THE MAKER OR ITS SUBSIDIARIES, IF ANY, TAKEN AS A WHOLE, OR ON
THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE AGREEMENTS OR INSTRUMENTS TO BE
ENTERED INTO IN CONNECTION HEREWITH. “SUBSIDIARIES” MEANS ANY CORPORATION OR
OTHER ORGANIZATION, WHETHER INCORPORATED OR UNINCORPORATED, IN WHICH THE MAKER
OWNS, DIRECTLY OR INDIRECTLY, ANY EQUITY OR OTHER OWNERSHIP INTEREST.


 


B.         AUTHORIZATION; ENFORCEMENT.  (I) THE MAKER HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS NOTE AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND TO ISSUE THE
COMMON STOCK, IN ACCORDANCE WITH THE TERMS HEREOF, (II) THE EXECUTION AND
DELIVERY OF THIS NOTE BY THE MAKER AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING WITHOUT LIMITATION, THE
ISSUANCE OF THE NOTE AND THE ISSUANCE AND RESERVATION FOR ISSUANCE OF THE COMMON
STOCK ISSUABLE UPON CONVERSION OR EXERCISE HEREOF) HAVE BEEN DULY AUTHORIZED BY
THE MAKER’S BOARD OF DIRECTORS AND NO FURTHER CONSENT OR AUTHORIZATION OF THE
MAKER, ITS BOARD OF DIRECTORS, OR ITS SHAREHOLDERS IS REQUIRED, (III) THIS NOTE
HAS BEEN DULY EXECUTED AND DELIVERED BY THE MAKER BY ITS AUTHORIZED
REPRESENTATIVE, AND SUCH AUTHORIZED REPRESENTATIVE IS THE TRUE AND OFFICIAL
REPRESENTATIVE WITH AUTHORITY TO SIGN THIS NOTE AND THE OTHER DOCUMENTS EXECUTED
IN CONNECTION HEREWITH AND BIND THE MAKER ACCORDINGLY, AND (IV) THIS NOTE
CONSTITUTES, A LEGAL, VALID AND BINDING OBLIGATION OF THE MAKER ENFORCEABLE
AGAINST THE MAKER IN ACCORDANCE WITH ITS TERMS.


 


C.         ISSUANCE OF SHARES.  THE CONVERSION SHARES ARE DULY AUTHORIZED AND
RESERVED FOR ISSUANCE AND, UPON CONVERSION OF THE NOTE IN ACCORDANCE WITH ITS
RESPECTIVE TERMS, WILL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND
FREE FROM ALL TAXES, LIENS,

Page 28 of 37

--------------------------------------------------------------------------------

 

 


CLAIMS AND ENCUMBRANCES WITH RESPECT TO THE ISSUE THEREOF AND SHALL NOT BE
SUBJECT TO PREEMPTIVE RIGHTS OR OTHER SIMILAR RIGHTS OF SHAREHOLDERS OF THE
MAKER AND WILL NOT IMPOSE PERSONAL LIABILITY UPON THE HOLDER THEREOF.


 


D.         ACKNOWLEDGMENT OF DILUTION. THE MAKER UNDERSTANDS AND ACKNOWLEDGES
THE POTENTIALLY DILUTIVE EFFECT TO THE COMMON STOCK UPON THE ISSUANCE OF THE
CONVERSION SHARES UPON CONVERSION OF THIS NOTE.  THE MAKER FURTHER ACKNOWLEDGES
THAT ITS OBLIGATION TO ISSUE CONVERSION SHARES UPON CONVERSION OF THIS NOTE IS
ABSOLUTE AND UNCONDITIONAL REGARDLESS OF THE DILUTIVE EFFECT THAT SUCH ISSUANCE
MAY HAVE ON THE OWNERSHIP INTERESTS OF OTHER SHAREHOLDERS OF THE MAKER.

 

ARTICLE IV.

EVENTS OF DEFAULT

 

Section 4.1.     Default.  The following events shall be defaults under this
Note: (“Events of Default”):


A.         DEFAULT IN THE DUE AND PUNCTUAL PAYMENT OF ALL OR ANY PART OF ANY
PAYMENT OF INTEREST OR THE PRINCIPAL AMOUNT AS AND WHEN SUCH AMOUNT OR SUCH PART
THEREOF SHALL BECOME DUE AND PAYABLE HEREUNDER; OR


 


B.         FAILURE ON THE PART OF THE MAKER DULY TO OBSERVE OR PERFORM IN ALL
MATERIAL RESPECTS ANY OF THE COVENANTS OR AGREEMENTS ON THE PART OF THE MAKER
CONTAINED HEREIN (OTHER THAN THOSE COVERED BY CLAUSE (A) ABOVE) FOR A PERIOD OF
FIVE (5) BUSINESS DAYS AFTER THE DATE ON WHICH WRITTEN NOTICE SPECIFYING SUCH
FAILURE, STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT” HEREUNDER AND
DEMANDING THAT THE MAKER REMEDY THE SAME, SHALL HAVE BEEN GIVEN BY THE HOLDER BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE MAKER; OR


 


C.         ANY REPRESENTATION, WARRANTY OR STATEMENT OF FACT MADE BY THE MAKER
HEREIN WHEN MADE OR DEEMED TO HAVE BEEN MADE, FALSE OR MISLEADING IN ANY
MATERIAL RESPECT; PROVIDED, HOWEVER, THAT SUCH FAILURE SHALL NOT RESULT IN AN
EVENT OF DEFAULT TO THE EXTENT IT IS CORRECTED BY THE MAKER WITHIN A PERIOD OF
FIVE (5) BUSINESS DAYS AFTER THE DATE ON WHICH WRITTEN NOTICE SPECIFYING SUCH
FAILURE, STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT” HEREUNDER AND
DEMANDING THAT THE MAKER REMEDY SAME, SHALL HAVE BEEN GIVEN BY THE HOLDER BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED; OR


 


D.         ANY OF THE FOLLOWING ACTIONS BY THE MAKER PURSUANT TO OR WITHIN THE
MEANING TITLE 11, U.S. CODE OR ANY SIMILAR FEDERAL OR STATE LAW FOR THE RELIEF
OF DEBTORS (COLLECTIVELY, THE “BANKRUPTCY LAW”): (A) COMMENCEMENT OF A VOLUNTARY
CASE OR PROCEEDING, (B) CONSENT TO THE ENTRY OF AN ORDER FOR RELIEF AGAINST IT
IN AN INVOLUNTARY CASE OR PROCEEDING, (C) CONSENTS TO THE APPOINTMENT OF A
RECEIVER, TRUSTEE, ASSIGNEE, LIQUIDATOR OR SIMILAR OFFICIAL UNDER ANY BANKRUPTCY
LAW (EACH, A “CUSTODIAN”), OF IT OR FOR ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY, (D) A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, OR (E)
ADMISSION IN WRITING ITS INABILITY TO PAY ITS DEBTS AS THE SAME BECOME DUE; OR


 


E.         ENTRY BY A COURT OF COMPETENT JURISDICTION OF AN ORDER OR DECREE
UNDER ANY BANKRUPTCY LAW THAT: (A) IS FOR RELIEF AGAINST THE MAKER IN AN
INVOLUNTARY CASE, (B) APPOINTS A CUSTODIAN OF THE MAKER OR FOR ALL OR
SUBSTANTIALLY ALL OF THE PROPERTY OF THE MAKER, OR (C) ORDERS THE LIQUIDATION OF
THE MAKER, AND SUCH ORDER OR DECREE REMAINS UNSTAYED AND IN

Page 29 of 37

--------------------------------------------------------------------------------

 

 


EFFECT FOR SIXTY (60) DAYS.

 

Section 4.2.     Remedies Upon Default.  Upon the occurrence of an event of
default by Maker under this Note or at any time before default when the Holder
reasonably feels insecure, then, in addition to all other rights and remedies at
law or in equity, Holder may exercise any one or more of the following rights
and remedies:

 

a.         Accelerate the time for payment of all amounts payable under this
Note by written notice thereof to Maker, whereupon all such amounts shall be
immediately due and payable.

 

b.         Pursue any other rights or remedies available to Holder at law or in
equity.

 

c.         Receive Liquidated Damages of Five Hundred Dollars ($500.00) per day
per Event of Default the Maker is in Default pursuant to this Note.


SECTION 4.3.     PAYMENT OF COSTS.   THE MAKER SHALL REIMBURSE THE HOLDER, ON
DEMAND, FOR ANY AND ALL REASONABLE COSTS AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENT AND COURT COSTS, INCURRED BY THE HOLDER IN
COLLECTING OR OTHERWISE ENFORCING THIS NOTE OR IN ATTEMPTING TO COLLECT OR
ENFORCE THIS NOTE.


 


SECTION 4.4.     POWERS AND REMEDIES CUMULATIVE; DELAY OR OMISSION NOT WAIVER OF
DEFAULT.  NO RIGHT OR REMEDY HEREIN CONFERRED UPON OR RESERVED TO THE HOLDER IS
INTENDED TO BE EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY AVAILABLE TO HOLDER UNDER
APPLICABLE LAW, AND EVERY SUCH RIGHT AND REMEDY SHALL, TO THE EXTENT PERMITTED
BY LAW, BE CUMULATIVE AND IN ADDITION TO EVERY OTHER RIGHT AND REMEDY GIVEN
HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR OTHERWISE.  THE
ASSERTION OR EMPLOYMENT OF ANY RIGHT OR REMEDY HEREUNDER, OR OTHERWISE, SHALL
NOT PREVENT THE CONCURRENT ASSERTION OR EMPLOYMENT OF ANY OTHER APPROPRIATE
RIGHT OR REMEDY.  NO DELAY OR OMISSION OF THE HOLDER TO EXERCISE ANY RIGHT OR
POWER ACCRUING UPON ANY DEFAULT OCCURRING AND CONTINUING AS AFORESAID SHALL
IMPAIR ANY SUCH RIGHT OR POWER OR SHALL BE CONSTRUED TO BE A WAIVER OF ANY SUCH
DEFAULT OR AN ACQUIESCENCE THEREIN; AND EVERY POWER AND REMEDY GIVEN BY THIS
NOTE OR BY LAW MAY BE EXERCISED FROM TIME TO TIME, AND AS OFTEN AS SHALL BE
DEEMED EXPEDIENT, BY THE HOLDER.


 


SECTION 4.5.     WAIVER OF PAST DEFAULTS.  THE HOLDER MAY WAIVE ANY PAST DEFAULT
OR EVENT OF DEFAULT HEREUNDER AND ITS CONSEQUENCES BUT NO SUCH WAIVER SHALL
EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT OR EVENT OF DEFAULT OR IMPAIR ANY
RIGHT CONSEQUENT THEREON.

 

Section 4.6.     Waiver of Presentment etc.  The Maker hereby waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance and enforcement of this
Note, except as specifically provided herein.

 

ARTICLE V.

MISCELLANEOUS

 

Section 5.1.     Notices.  Any notice herein required or permitted to be given
shall be in writing and may be personally served or delivered by courier or sent
by United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail. 
For the purposes hereof, the address of the Holder shall be One Penn Plaza.
Suite 6196, New York, NY 10119, and the address of the Maker shall be 3738 Coach
Cove, Sanford, MI 48657. Both the Holder or its assigns and the Maker may change
the address for service by delivery of written notice to the other as herein
provided.

Page 30 of 37

--------------------------------------------------------------------------------

 

 

 

Section 5.2.     Amendment.  This Note and any provision hereof may be amended
only by an instrument in writing signed by the Maker and the Holder.

 

Section 5.3.     Assignability. This Note shall be binding upon the Maker and
its successors and assigns and shall inure to be the benefit of the Holder and
its successors and assigns; provided, however, that so long as no Event of
Default has occurred, this Note shall only be transferable in whole subject to
the restrictions contained in the restrictive legend on the first page of this
Note.

 

Section 5.4.     Governing Law.  This Note shall be governed by the internal
laws of the State of New York, without regard to conflicts of laws principles.

 


SECTION 5.5.     REPLACEMENT OF NOTE. THE MAKER COVENANTS THAT UPON RECEIPT BY
THE MAKER OF EVIDENCE REASONABLY SATISFACTORY TO IT OF THE LOSS, THEFT,
DESTRUCTION OR MUTILATION OF THIS NOTE, AND IN CASE OF LOSS, THEFT OR
DESTRUCTION, OF INDEMNITY OR SECURITY REASONABLY SATISFACTORY TO IT (WHICH SHALL
NOT INCLUDE THE POSTING OF ANY BOND), AND UPON SURRENDER AND CANCELLATION OF
SUCH NOTE, IF MUTILATED, THE MAKER WILL MAKE AND DELIVER A NEW NOTE OF LIKE
TENOR.

 

Section 5.6.     This Note shall not entitle the Holder to any of the rights of
a stockholder of the Maker, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Maker, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.

 

Section 5.7.     Severability.  In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

Section 5.8.     Headings.  The headings of the sections of this Note are
inserted for convenience only and do not affect the meaning of such section.

 

Section 5.9.     Counterparts.  This Note may be executed in multiple
counterparts, each of which shall be an original, but all of which shall be
deemed to constitute one instrument.

 

SPACE INTENTIONALLY LEFT IN BLANK

SIGNATURES APPEARS ON THE FOLLOWING PAGE

 

 

 

 

Page 31 of 37

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.

 

 

HPIL Holding

 

/S/ Nitin Amersey

By: Nitin Amersey

Its: CFO

 

 

Acknowledged and Agreed:

 

GPL Ventures LLC.

 

/S/ Alexander Dillon

By: Alexander Dillon

Its: Managing Partner

Page 32 of 37

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

CONVERSION NOTICE

________________________________________________________________________

(To be executed by the Holder in order to Convert the Note)

 

TO:

_________

_________

_________

 

The undersigned hereby irrevocably elects to convert US$________________________
of the Principal Amount of the above Note into Shares of Common Stock of HPIL
Holding, according to the conditions stated therein, as of the Conversion Date
written below. If shares are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Maker in accordance therewith.  No fee will be charged to the
Holder for any conversion, except for such transfer taxes, if any.

 

Conversion Date:

 

Applicable Conversion Price:

US$

Signature:

 

Name:

 

Address:

 

Tax I.D. or Soc. Sec. No:

 

Principal Amount to be converted:

US$

Amount of Note unconverted:

US$

Number of shares of Common Stock to be issued:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 33 of 37

--------------------------------------------------------------------------------

 

 

Attach Equity Purchase Agreement Here

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 34 of 37

--------------------------------------------------------------------------------

 

 

HPIL Holding

3738 Coach Cove

Sanford, MI  48657 

 

The undersigned, Nitin Amersey, is the duly elected Chief Financial Officer of
HPIL Holding, a Nevada corporation (the “Company”).

 

I hereby warrant and represent that I have undertaken a complete and thorough
review of the Company’s corporate and financial books and records including, but
not limited to the Company’s records relating to the following:

 

(A)       the certain convertible note (“Original Note”) dated November 9, 2016
(the “Original Note Issuance Date”) to GPL Ventures LLC (the “Investor”) by the
Company in the original principal amount of Two Hundred Fifty Thousand, Dollars
($250,000.00) is a valid debt and current outstanding obligation of the Company

 

(B)       the Company’s Board of Directors duly approved the issuance of the
Original Note to the GPL Ventures LLC.

 

(C)       the Company’s Board of Directors duly approved the terms of the
Securities Purchase Agreement between HPIL Holding and GPL Ventures LLC, dated
November 9, 2016, and of the Original Note that is a fee of that agreement

 

(D)       The Company’s officers and directors have not entered into or given
any commitment contemplating the receipt or acceptance of any said consideration
arising out of or relating to the issuance of the Original Note.

 

(E)       To my best knowledge and after completing the aforementioned review of
the Company’s shareholder and corporate records, I am able to certify that GPL
Ventures LLC and its partners and management are not officers, directors, or
directly or indirectly, ten percent (10.00%) or more stockholders of the Company
and none of said persons have had any such status in the one hundred fifty (150)
days immediately preceding the date of this Certificate.

 

(F)       I understand the constraints imposed under Rule 144 on those persons
who are or may be deemed to be “affiliates,” as that term is defined in Rule
144(a)(1) of the 1933 Act.

 

(G)       I understand that all of the representations set forth in this
Certificate will be relied upon by counsel to GPL Ventures LLC in connection
with the preparation of a legal opinion claiming the exemption provided by Rule
144 of the Securities Act of 1933, as amended.

 

I hereby affix my signature to this Notarized Certificate and hereby confirm the
accuracy of the statements made herein.

 

Signed:   /S/ Nitin Amersey                              Date:
 11/09/2016                                

Name:     Nitin Amersey

Page 35 of 37

--------------------------------------------------------------------------------

 

 

Title:       CFO

UNANIMOUS WRITTEN CONSENT

OF THE BOARD OF DIRECTORS

OF HPIL Holding

 

THE UNDERSIGNED, being all the members of the Board of Directors of HPIL
Holding, a Nevada corporation (the “Corporation”), in order to obviate the
necessity of holding a meeting, hereby waive the calling and holding of a
meeting of the Board of Directors of the Corporation and approve the following
resolutions by unanimous vote of all the members of the Board of Directors of
the Corporation, and direct that the same be filed with the records of the
Corporation:

 

WHEREAS, the Corporation is and will be in the future in need of funds and it is
in the best interests of this Corporation to allow the Company to enter into the
Securities Purchase Agreement (the “Agreement”), which includes the EzPAS
facility and the issuance of a Convertible Note as described herein;

 

NOW, THEREFORE, BE IT RESOLVED, that the Corporation is authorized to execute
the $250,000.00 Convertible Note, that come with registration rights and will be
registered in the S-1 registration statement as a fee for the Security Purchase
Agreement between HPIL Holding and Blackbridge Capital LLC.

 

FURTHER RESOLVED, that the Officer of this Corporation be and hereby is
authorized and directed to execute, and to issue a Convertible Promissory Note
to GPL Ventures LLC in the principal amount of Two Hundred Fifty Thousand
Dollars ($250,000.00) in such form, substance and content as may be necessary,
said Officer’s execution and delivery thereof on behalf of this Corporation to
be conclusive evidence of said Officer’s approval; and

 

FURTHER RESOLVED, that the Officer is hereby authorized to do such further acts
and things and execute any and all documents and instruments, both original and
amendatory, of every kind and character on behalf of the Corporation as may be
necessary or appropriate, in said Officer’s judgment, to carry out the terms of
the aforementioned Agreements and carry out the purpose of these Resolutions;
and

 

FURTHER RESOLVED, that any indebtedness heretofore contracted and any contracts,
agreements or notes heretofore made with the Purchaser on behalf of this
Corporation and all acts of the Officer or of other officers or agents of this
Corporation in connection with such indebtedness or such contracts, agreements
or notes are hereby ratified and confirmed; and

 

FURTHER RESOLVED, that the shares of common stock underlying the Note when
issued upon conversion of the Note, shall be fully paid, validly issued and
non-assessable.

 

This Unanimous Written Consent of Board of Directors may be executed in any
number of counterparts, and it shall not be necessary that the signatures of all
Directors be contained on any one counterpart hereof, each counterpart shall be
deemed an original, but all of which when taken together shall constitute one
and the same instrument.

 

SPACE INTENTIONALLY LEFT IN BLANK

SIGNATURES APPEARS ON THE FOLLOWING PAGE

Page 36 of 37

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, we have caused this instrument to be duly executed this 9th
day of November, 2016.

 

 

 

 

/S/ Louis Bertoli

Louis Bertoli

Chairman and Director

 

 

 

/S/ Nitin Amersey

Nitin Amersey

Director/CFO

 

 

 

/S/ John Mitchell

John Mitchell

Director

 

 

 

/S/ John Dunlap

John Dunlap

Director

 